       Case 2:18-cv-09531-DDP-JEM Document 14 Filed 11/14/18 Page 1 of 1 Page ID #:70
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Mark W. Bucher, mark@calpolicycenter.org, Law Office of Mark
 W. Bucher, 18002 Irvine Blvd., Suite 108, Tustin, CA
 92780-3321, Phone: 714-313-3706 Fax: 714-573-2297
 Brian Kelsey, bkelsey@libertyjusticecenter.org, Liberty Justice
 Center, 190 South LaSalle Street, Chicago, Illinois 60603, Phone:
 312-263-7668, Fax: 312-263-7702


 ATTORNEY(S) FOR:    Thomas Few
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Thomas Few                                                                     CASE NUMBER:


                                                                                                      2:18-cv-9531
                                                              Plaintiff(s),
                                     v.
United Teachers of Los Angeles; Los Angeles
                                                                                              CERTIFICATION AND NOTICE
Unified School District; Xavier Becerra, in his
                                                                                                OF INTERESTED PARTIES
official capacity as Attorney General of California,                                                (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                     Thomas Few
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST
Thomas Few                                                                    Plaintiff

United Teacher of Los Angeles                                                 Defendant

Los Angeles Unified School District                                           Defendant

Liberty Justice Center and Mark W. Bucher                                     Counsel for Thomas Few who may recover attorney's fees




         November 14, 2018                                 /s/Mark Bucher
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Thomas Few


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
